Title: Thomas Jefferson’s Calculation of Timber Needed by Alexander Hepburn at Poplar Forest, [ca. 8 October 1819]
From: Jefferson, Thomas
To: 


					
						
							
								ca. 8 Oct. 1819
							
						
					
					
						
							
							I.
							f
							
							sawingsq. f.
							
						
						
							
								
								
								
								
								Grist
								
								
								
								
							
							22 
							108
							=
							198
							
							
						
						
							20 
							90
							
							150
							
							
						
						
							14 
							144
							
							168
							
							
						
						
							18 
							55
							
							82
							–6
							
						
						
							16 
							40
							
							53
							–4
							
						
						
							12 
							420
							
							420
							
							1071.10
						
						
							
							 
							 
							
							
							
							
						
						
							
								
								
								saw
								
								
							
							1111 
							84
							
							77
							
							
						
						
							16½
							36
							
							49
							–6
							
						
						
							5 
							120
							
							50
							
							176.6
						
						
							
							 
							 
							
							
							
							
						
						
							
								
								
								
								
								wheat
								
								
								
								
							
							21½
							70
							
							125
							–5
							
						
						
							20½
							55
							
							94
							
							
						
						
							18½
							33
							
							50
							–8
							
						
						
							15 
							24
							
							30
							
							
						
						
							15½
							60
							
							77
							–6
							
						
						
							13½
							18
							
							20
							–2 =
							397–9
						
						
							
							 
							 
							
							
							
							1646–1
						
						
							
							last parcel for Grist-mill.
						
						
							
							 
							 
							
							sq. f
							
							
						
						
							
							21 
							117
							=
							204
							–9
							
						
						
							
							18⅛
							288
							
							435
							
							
						
						
							
							15¼
							288
							
							366
							
							
						
						
							
							14 
							135
							
							157
							–6
							
						
						
							
							5½
							288
							
							132
							
							
								1299–3
								1295–3
							
						
						
							
							 
							 
							
							
							
							
						
					
				